The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION 
This Office Action follows a response filed on July 13, 2022. Specification, claims  13 and 19 have been amended; claims 21-23 have been cancelled; claims 26-33 have been added.   
In view of amendments and remarks, the rejection of claims 19 and 23 under 35 U.S.C. 102(a)(1) as being anticipated by Kamegai et al. (U.S. Patent Application Publication 2005/0029087 A1), the rejection of claims 13-15 and 17-18 under 35 U.S.C. 103 as being unpatentable as obvious over Kamegai et al. (U.S. Patent Application Publication 2005/0029087 A1), the rejection of claims 16-17, 20, 23, and 24 under 35 U.S.C. 103 as being unpatentable as obvious over Kamegai et al. (U.S. Patent Application Publication 2005/0029087 A1) as applied to claims 13-15 and 17-18 above and further in view of Wakamatsu et al. (U.S. Patent 5,948,265), and the rejection of claims 21-25 under 35 U.S.C. 103 as being unpatentable as obvious over Kamegai et al. (U.S. Patent Application Publication 2005/0029087 A1) as applied to claims 13-15 and 17-18 above and further in view of Rajendran et al. (U.S. Patent Application Publication 2007/0031716 A1) have been withdrawn.
Claims 13-20 and 24-33 are pending.
        
Allowable Subject Matter
Claims 13-20 and 24-33 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: Claims 13-20 and 24-33 are allowable over the closest references: over Kamegai et al. (U.S. Patent Application Publication 2005/0029087 A1), Wakamatsu et al. (U.S. Patent 5,948,265), and Rajendran et al. (U.S. Patent Application Publication 2007/0031716 A1).
The disclosure of the above-mentioned references resided in paragraphs 3-6 of the Office Action dated March 17, 2022 is incorporated herein by reference.
However, the above-mentioned references of Kamegai et al., Wakamatsu et al., and Rajendran et al. do not disclose or fairly suggest the claimed high energy radiation treated ion exchange resin material having reduced organic impurities and being capable of purifying an ultrapure water solution to contain less than about 1.0 ppb chloride compounds, less than about 1.0 ppb sulfide compounds, and less than about 10 ppb total organic carbon compounds, 
the treated ion exchange resin material comprising an anion exchange resin having reduced organochloride compounds; and /or
the treated ion exchange resin material comprising a catiion exchange resin having reduced organochloride compounds, as per newly amended claim 13.
It is noted that the Applicant presented the following unexpected results.
As stated in the specification, the present inventors discovered that exposing ion exchange resin to radiation reduces a level of organic impurities or total organic carbon (TOC) in the ion exchange resin, in particular when irradiating the ion exchange resin with a pre-treatment solution to remove water soluble contaminants (pages 6-8). The ion exchange resin with pre-treatment solution is kept within a vessel. However, the applied high energy radiation may release impurities or ions from the ion exchange resin into the gas phase of the vessel (page 11, lines 9-17). Exposing the vessel with void space to the high energy radiation, in addition to the resin and pre-treatment solution, may break down organic species in the void space and prevent volatile ions from depositing on treated ion exchange resin (page 11, lines 17-18). Accordingly, the claimed treated ion exchange resin formed by irradiation with a pre-treatment solution and void space has reduced organic impurities and is structurally different than the ion exchange resin treated by the methods disclosed in Rajendran.
As of the date of this Notice of Allowability, the Examiner has not located or identified any reference that can be used singularly or in combination with another reference including Kamegai et al., Wakamatsu et al., and Rajendran et al. to render the present invention anticipated or obvious to one of ordinary skill in the art.
In the light of the above discussion, it is evident as to why the present claims are patentable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delay, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reason for Allowance”.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M. BERNSHTEYN whose telephone number is (571)272-2411.  The examiner can normally be reached on 9AM-5PM EST M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL M. BERNSHTEYN/Primary Examiner, Art Unit 1764